COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT

Appellate case name:         In re David A. Chaumette

Appellate case number:       01-13-00957-CV

Trial court case number:     64769

Trial court:                 23rd District Court of Brazoria County, Texas

        On November 6, 2013, relator, David A. Chaumette, filed a petition for a writ of habeas
corpus. The Court abates this original proceeding until further order of this Court. Relator’s
petition for writ of habeas corpus will be considered in conjunction with the appeal in appellate
cause number 01-11-00917-CV. This original proceeding is abated, treated as a closed case, and
removed from this Court’s active docket.
       It is so ORDERED.


Judge’s signature: /s/ Laura Higley
                    Acting individually     Acting for the Court


Date: May 29, 2014